Exhibit 10.13

 

EXECUTION COPY

 

Published CUSIP Number:             

 

$250,000,000

AMENDED AND RESTATED FIVE-YEAR

CREDIT AGREEMENT

 

Among

 

FMC TECHNOLOGIES, INC.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and a L/C Issuer,

 

and

 

The Lenders Named Herein,

as Lenders

 

BANC OF AMERICA SECURITIES LLC,

and

DNB NOR BANK ASA,

as Joint Lead Arrangers and Book Managers

 

DNB NOR BANK ASA,

as Syndication Agent

 

THE BANK OF TOKYO MITSUBISHI, LTD.,

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND” NEW YORK BRANCH

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

Dated as of November 10, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms.

   1

1.02

  

Other Interpretive Provisions.

   13

1.03

  

Accounting Terms.

   13

1.04

  

Rounding.

   13

1.05

  

References to Agreements and Laws.

   13

1.06

  

Letter of Credit Amounts.

   14

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   14

2.01

  

Loans.

   14

2.02

  

Borrowings, Conversions and Continuations of Loans.

   14

2.03

  

Letters of Credit.

   15

2.04

  

Prepayments.

   21

2.05

  

Reduction or Termination of Commitments.

   22

2.06

  

Repayment of Loans.

   22

2.07

  

Interest.

   22

2.08

  

Fees.

   22

2.09

  

Computation of Interest and Fees.

   23

2.10

  

Evidence of Debt.

   23

2.11

  

Payments Generally.

   24

2.12

  

Sharing of Payments.

   25

2.13

  

Regulation D Compensation.

   26

2.14

  

Increases of Commitments.

   26

2.15

  

Extension of Maturity Date.

   26

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   27

3.01

  

Taxes.

   27

3.02

  

Illegality.

   29

3.03

  

Inability to Determine Rates.

   29

3.04

  

Increased Cost and Reduced Return; Capital Adequacy.

   30

3.05

  

Funding Losses.

   30

3.06

  

Matters Applicable to all Requests for Compensation.

   31

3.07

  

Survival.

   31

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   31

4.01

  

Conditions of Initial Credit Extension.

   31

4.02

  

Conditions to all Credit Extensions.

   32

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   33

5.01

  

Corporate or Partnership Existence and Power.

   33

5.02

  

Corporate and Governmental Authorization; No Contravention.

   33

5.03

  

Binding Effect.

   33

5.04

  

Financial Information.

   34

5.05

  

Litigation.

   34

5.06

  

Compliance with ERISA.

   34

5.07

  

Environmental Matters.

   34

5.08

  

Taxes.

   35

 

i

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

5.09

  

Full Disclosure.

   35

5.10

  

Compliance with Laws.

   35

5.11

  

Regulated Status.

   35

ARTICLE VI. AFFIRMATIVE COVENANTS

   35

6.01

  

Information.

   35

6.02

  

Payment of Obligations.

   37

6.03

  

Maintenance of Property; Insurance.

   37

6.04

  

Inspection of Property, Books and Records.

   38

6.05

  

Maintenance of Existence, Rights, Etc.

   38

6.06

  

Use of Proceeds.

   38

6.07

  

Compliance with Laws.

   38

ARTICLE VII. NEGATIVE COVENANTS

   38

7.01

  

Liens.

   38

7.02

  

Consolidations, Mergers and Sales of Assets.

   39

7.03

  

Use of Proceeds.

   40

7.04

  

Reserved.

   40

7.05

  

Restricted Subsidiary Debt.

   40

7.06

  

Restricted Payments.

   40

7.07

  

Investments in Unrestricted Subsidiaries.

   41

7.08

  

Limitations on Upstreaming.

   41

7.09

  

Transactions with Affiliates.

   41

7.10

  

Financial Covenants.

   41

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   41

8.01

  

Events of Default.

   41

8.02

  

Application of Funds.

   43

ARTICLE IX. ADMINISTRATIVE AGENT

   44

9.01

  

Appointment and Authority.

   44

9.02

  

Rights as a Lender.

   44

9.03

  

Exculpatory Provisions.

   44

9.04

  

Reliance by Administrative Agent.

   45

9.05

  

Delegation of Duties.

   45

9.06

  

Resignation of Administrative Agent.

   45

9.07

  

Non-Reliance on Administrative Agent and Other Lenders.

   46

9.08

  

No Other Duties, Etc.

   46

9.09

  

Administrative Agent May File Proofs of Claim.

   46

9.10

  

Indemnification of Administrative Agent.

   47

ARTICLE X. MISCELLANEOUS

   47

10.01

  

Amendments, Etc.

   47

10.02

  

Notices; Effectiveness; Electronic Communication; Facsimile Signatures.

   48

10.03

  

No Waiver; Cumulative Remedies.

   50

10.04

  

Attorney Costs, Expenses and Taxes.

   50

10.05

  

Indemnification by the Borrower.

   51

10.06

  

Payments Set Aside.

   51

10.07

  

Successors and Assigns.

   52

10.08

  

Confidentiality.

   54

10.09

  

Set-off.

   55

 

ii

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

10.10

  

Interest Rate Limitation.

   55

10.11

  

Counterparts.

   55

10.12

  

Integration.

   55

10.13

  

Survival of Representations and Warranties.

   55

10.14

  

Severability.

   56

10.15

  

Removal and Replacement of Lenders.

   56

10.16

  

Governing Law.

   56

10.17

  

Waiver of Right to Trial by Jury.

   57

10.18

  

Time of the Essence.

   57

10.19

  

USA Patriot Act Notice.

   57

10.20

  

Restatement of Existing Credit Agreement.

   57

10.21

  

Termination of Commitments Under 2001 Credit Agreement.

   57

 

iii

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT is entered into as of
November 10, 2005, among FMC TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (defined below) and a L/C Issuer (defined below).

 

The Borrower, certain of the Lenders, certain other financial institutions, Bank
of America, N.A., as administrative agent, and certain other agents have
heretofore entered into that certain Five-Year Credit Agreement dated as of
April 8, 2004 (as heretofore amended or modified, the “Existing Credit
Agreement”).

 

The Borrower has requested that the Existing Credit Agreement be amended in
certain respects and, as so amended, be restated in its entirety, and the
Lenders, the Administrative Agent and the other agents party hereto are willing
to so amend and restate the Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

2001 Credit Agreement has the meaning specified in Section 4.01(a)(ix).

 

Additional Commitment Lender has the meaning specified in Section 2.15(d).

 

Adjusted Total Debt means, at any date, the Debt of the Borrower and its
Consolidated Restricted Subsidiaries, determined on a consolidated basis as of
such date.

 

Administrative Agent means Bank of America in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth below its signature hereto, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

 

Administrative Questionnaire means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners or (b) to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

Aggregate Commitments has the meaning specified in the definition of
“Commitment.”

 

1

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Agreement means this Amended and Restated Five-Year Credit Agreement (as the
same may hereafter be amended, modified, supplemented or restated from time to
time).

 

Applicable Rate means the following percentages per annum, based upon the Debt
Rating:

 

Applicable Rate

 

Pricing

Level

--------------------------------------------------------------------------------

  

Debt Ratings
S&P/Moody’s

--------------------------------------------------------------------------------

  

Facility Fee

--------------------------------------------------------------------------------

   

Eurodollar
Rate +

--------------------------------------------------------------------------------

   

Utilization
Fee

--------------------------------------------------------------------------------

          Letter of
Credit Fee


--------------------------------------------------------------------------------

   

1

   >A-/A3    .065 %   .210 %   .100 %

2

   BBB+/Baa1    .080 %   .270 %   .100 %

3

   BBB/Baa2    .100 %   .350 %   .100 %

4

   BBB-/Baa3    .125 %   .500 %   .125 %

5

   <BB+/Ba1    .175 %   .575 %   .125 %

 

Debt Rating means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
average Debt Rating (or the higher of two intermediate Debt Ratings) shall
apply. If neither of the foregoing rating agencies issues a Debt Rating, Pricing
Level 5 shall apply.

 

Each change in the Applicable Rate resulting from a publicly announced change in
a Debt Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

 

Approved Fund has the meaning specified in Section 10.07(h).

 

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Assumption means an assignment and assumption substantially in
the form of Exhibit F.

 

Attorney Costs means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

Auto-Extension Letter of Credit has the meaning specified in
Section 2.03(b)(iii).

 

Bank of America means Bank of America, N.A.

 

Base Rate means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” Such rate is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

2

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Base Rate Loan means a Loan that bears interest at the Base Rate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Borrower has the meaning specified in the introductory paragraph hereof.

 

Borrower Materials has the meaning specified in Section 6.01.

 

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

 

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Lenders). Derivatives of such
term shall have corresponding meanings.

 

Change of Control means an event or series of events by which:

 

(a) any Person or two or more Persons acting in concert (other than a Plan or
Plans) shall, after the Closing Date, acquire beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of 20% or more of the outstanding
shares of voting stock of the Borrower; or

 

(b) during any period of 12 consecutive months commencing before or after the
date of this Agreement, individuals who at the beginning of such 12 month (or
lesser) period were directors of the Borrower (together with any new directors
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s stockholders was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason to constitute a majority of the board of directors of the
Borrower.

 

Closing Date means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with this Agreement.

 

Code means the Internal Revenue Code of 1986.

 

Commitment means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01, as
such amount may be increased or decreased from time to time in accordance with
this Agreement (collectively, the “Aggregate Commitments”).

 

3

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Commitment Increase Agreement has the meaning specified in Section 2.14.

 

Common Stock means all capital stock of an issuer, except capital stock as to
which both the entitlement to dividends and the participation in assets upon
liquidation are by the terms of such capital stock limited to a fixed or
determinable amount.

 

Compensation Period has the meaning specified in Section 2.11(d)(ii).

 

Compliance Certificate means a certificate substantially in the form of
Exhibit E.

 

Consolidated EBITDA means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent included in determining
Consolidated Net Income for such period, the sum of (a) total income tax expense
of the Borrower and its Consolidated Restricted Subsidiaries, (b) Consolidated
Interest Expense, (c) depreciation, depletion and amortization expense of the
Borrower and its Consolidated Restricted Subsidiaries, (d) amortization of
intangibles (including goodwill) and organization costs of the Borrower and its
Consolidated Restricted Subsidiaries and (e) any other non-cash charges, minus,
to the extent included in determining Consolidated Net Income for such period,
any non-cash credits of the Borrower and its Consolidated Restricted
Subsidiaries.

 

Consolidated Interest Expense means, for any period with respect to the Borrower
and its Consolidated Restricted Subsidiaries, the sum of (a) all interest,
premium payments, fees, charges and related expenses for such period in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, plus (b) the portion of rent expense
with respect to such period under capital leases that is treated as interest,
minus (c) interest income for such period.

 

Consolidated Net Income means, for any period, the net income (or loss) of the
Borrower and its Consolidated Restricted Subsidiaries for such period,
excluding, without duplication, (i) extraordinary items, (ii) the effect of
cumulative changes in generally accepted accounting principles and (iii) any
income (or loss) of any Unrestricted Subsidiary during such period, except to
the extent of dividends received during such period by the Borrower or by a
Consolidated Restricted Subsidiary.

 

Consolidated Restricted Subsidiary means, at any date, any Restricted Subsidiary
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements as of such date.

 

Consolidated Subsidiary means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements as of such date.

 

Credit Extension means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

Debt of any Person means, at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments (other than the
non-negotiable notes of such Person issued to its insurance carriers in lieu of
maintenance of policy reserves in connection with its workers’ compensation and
auto liability insurance program), (c) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable,
expense accruals and deferred employee compensation items arising in the
ordinary course of business, (d) all obligations (contingent or non-contingent)
of such Person to reimburse any L/C Issuer or any other Person in respect of
amounts payable or paid under a financial standby letter of credit or similar
instrument, (e) all obligations of such Person as lessee under capital leases,
(f) all Debt of others secured by a Lien on any asset of such Person, whether or
not such Debt is assumed by such Person, and (g) all Guaranty Obligations of
such Person in respect of the Debt of any other Person

 

4

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Debt Rating has the meaning specified in the definition of “Applicable Rate.”

 

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, fraudulent transfer or conveyance, or similar debtor relief Laws
of the United States of America or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

Default Rate means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided that (i) with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including the
Applicable Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per
annum, and (ii) with respect to fees applicable to Letters of Credit, a rate
equal to the Applicable Rate for Letters of Credit plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

 

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

Derivatives Obligations of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

Dollar and $ mean lawful money of the United States of America.

 

Eligible Assignee has the meaning specified in Section 10.07(h).

 

Enforceable Judgment means a judgment or order of a court or arbitral or
regulatory authority as to which the period, if any, during which the
enforcement of such judgment or order is stayed shall have expired. A judgment
or order which is under appeal or as to which the time in which to perfect an
appeal has not expired shall not be deemed an Enforceable Judgment so long as
enforcement thereof is effectively stayed pending the outcome of such appeal or
the expiration of such period, as the case may be.

 

Environmental Laws means any and all federal, state, local and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment,
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.

 

5

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

ERISA means the Employee Retirement Income Security Act of 1974.

 

ERISA Group means the Borrower, any Restricted Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Restricted Subsidiary, are treated as a single employer under Section 414 of the
Code.

 

Eurodollar Rate means, for any Interest Period with respect to any Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

Eurodollar Rate Loan means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

Eurodollar Reserve Percentage means, with respect to any Lender for any day
during any Interest Period, the reserve percentage (expressed as a decimal,
rounded upward to the next 1/100th of 1%) in effect on such day under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) applicable to such Lender with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).

 

Event of Default means any of the events or circumstances specified in
Article VIII.

 

Existing Credit Agreement has the meaning specified in the recitals hereof.

 

Extension Date has the meaning specified in Section 2.15(a).

 

Existing Letters of Credit means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 1.01.

 

Existing Maturity Date has the meaning specified in Section 2.15(a).

 

Extending Lender has the meaning specified in Section 2.15(b).

 

Facility Fee has the meaning specified in Section 2.08(a).

 

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

6

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Fee Letters means (a) that certain letter agreement dated October 14, 2005,
among the Borrower, Bank of America and Banc of America Securities LLC and
(b) that certain letter agreement dated October 14, 2005, between the Borrower
and DnB NOR Bank ASA, each related to the credit facility evidenced hereby.

 

FMC Technologies B.V. means FMC Technologies B.V., a private company with
limited liability (besloten vennootschap met bepertke aansprakelijkheid)
incorporated under the laws of The Netherlands.

 

Fund has the meaning specified in Section 10.07(h).

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligees in respect of such Debt or
other obligation of the payment or performance thereof or to protect such
obligees against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person;
provided that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

 

Honor Date has the meaning specified in Section 2.03(c)(i).

 

Indemnified Liabilities has the meaning specified in Section 10.05.

 

Indemnitees has the meaning specified in Section 10.05.

 

Information has the meaning specified in Section 10.08.

 

Interest Payment Date means, (a) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan; provided that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the date that falls
three months after the beginning of such Interest Period shall also be an
Interest Payment Date; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and, as to any Lender, its Maturity
Date.

 

7

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date 7 or 14 days (subject to
availability to all Lenders) or one, two, three or six months thereafter, as
selected by the Borrower in its Loan Notice; provided that:

 

(a) any Interest Period (other than a 7 or 14 day Interest Period) that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period applicable to any Loan of any Lender shall extend beyond
the then effective Maturity Date of such Lender.

 

Investee has the meaning specified in the definition of Investment.

 

Investment means any investment by any Person (the “Investor”) in any other
Person (the “Investee”), whether by means of share purchase, capital
contribution, loan, time deposit, incurrence of Guaranty Obligation or
otherwise. It is understood that neither (a) an item reflected in the financial
statements of the Investor as an expense nor (b) an adjustment to the carrying
value of the Investee in the financial statements of the Investor (such as by
reason of increased retained earnings of the Investee) constitutes the making or
acquisition of an Investment for purposes hereof.

 

Investor has the meaning specified in the definition of Investment.

 

IRS means the United States Internal Revenue Service.

 

ISP has the meaning specified in Section 2.03(h).

 

Joinder Agreement has the meaning specified in Section 2.14.

 

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

L/C Advance means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when honored or
refinanced as a Borrowing.

 

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the renewal or increase of
the amount thereof.

 

8

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

L/C Issuer means with respect to each Letter of Credit issued or, in the case of
each Existing Letter of Credit, deemed issued hereunder, Bank of America or such
other Lender that has issued or agreed to issue such Letter of Credit at the
request of the Borrower and that is reasonably acceptable to the Administrative
Agent, in its capacity as the issuer of such Letter of Credit, and L/C Issuers
means, collectively, all of such L/C Issuers.

 

L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

Lender has the meaning specified in the introductory paragraph hereof and, as
the context requires, includes each L/C Issuer.

 

Lending Office means, as to any Lender, the office or offices of such Lender
described as such on the Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify the Borrower and the
Administrative Agent in writing.

 

Letter of Credit means any standby letter of credit issued or deemed issued
hereunder, including each Existing Letter of Credit.

 

Letter of Credit Application means an application and agreement for the issuance
or amendment of a standby letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

Letter of Credit Expiration Date means the day that is 7 days prior to the last
occurring Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

Letter of Credit Sublimit means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

Lien means with respect to any asset, any mortgage, lien, pledge, security
interest or encumbrance of any kind in respect of such asset. For the purpose of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

Loan has the meaning specified in Section 2.01.

 

Loan Documents means this Agreement, each Note, the Fee Letters and each Request
for Credit Extension.

 

Loan Notice means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Loans as the same Type, pursuant
to Section 2.02(a), which if in writing, shall be substantially in the form of
Exhibit A.

 

Majority Lenders means, as of any date of determination, Lenders whose Voting
Percentages aggregate 51% or more.

 

9

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Material Adverse Effect means an effect that results in or causes a material
adverse effect (a) on the business, financial condition or operations of the
Borrower and its Consolidated Subsidiaries, taken as a whole or (b) on the
legality, validity or enforceability of this Agreement, any Note or either Fee
Letter.

 

Material Financial Obligations means a principal or face amount of Debt (other
than Debt under this Agreement) and/or payment in respect of Derivatives
Obligations of the Borrower and/or one or more of its Subsidiaries, arising in
one or more related or unrelated transactions, exceeding in the aggregate
$25,000,000.

 

Material Plan means any Plan or Plans having aggregate Unfunded Liabilities in
excess of $25,000,000.

 

Material Subsidiary means any Restricted Subsidiary in which the Borrower has an
Investment, direct or indirect, of at least $5,000,000.

 

Maturity Date means, for each Lender, (a) the fifth year anniversary of the date
of this Agreement, as such date may be extended for such Lender pursuant to
Section 2.15 or (b) such earlier date upon which the Commitments may be
terminated in accordance with the terms hereof.

 

Maximum Rate has the meaning specified in Section 10.10.

 

Moody’s means Moody’s Investors Service, Inc.

 

Multiemployer Plan means at any time an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

Non-Extending Lender has the meaning specified in Section 2.15(b).

 

Non-Extension Notice Date has the meaning specified in Section 2.03(b)(iii).

 

Note means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

Notice Date has the meaning specified in Section 2.15(b).

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding.

 

Other Taxes has the meaning specified in Section 3.01(b).

 

Outstanding Amount means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

10

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Participant has the meaning specified in Section 10.07(d).

 

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.

 

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

Plan means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

Platform has the meaning specified in Section 6.01.

 

Principal Officer means, with respect to the Borrower, any of the following
officers: Chairman of the Board, President, Secretary, Treasurer, any Vice
President, or Director, Treasury Operations. If any of the titles of the
preceding officers are changed after the date hereof, the term “Principal
Officer” shall thereafter mean any officer performing substantially the same
functions as are currently performed by one or more of the officers listed in
the first sentence of this definition.

 

Pro Rata Share means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the tenth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that, if the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable.

 

Public Lender has the meaning specified in Section 6.01.

 

Qualification means, with respect to any certificate covering financial
statements, a qualification to such certificate (such as a “subject to” or
“except for” statement therein) (a) resulting from a limitation on the scope of
examination of such financial statements or the underlying data, (b) as to the
capability of the Person whose financial statements are certified to continue
operations as a going concern or (c) which could be eliminated by changes in
financial statements or notes thereto covered by such certificate (such as by
the creation of or increase in a reserve or a decrease in the carrying value of
assets) and which if so eliminated by the making of any such change and after
giving effect thereto would occasion a Default; provided that neither of the
following shall constitute a Qualification: (i) a consistency exception relating
to a change in accounting principles with which the independent public
accountants for the Person whose financial statements are being certified have
concurred or (ii) a qualification relating to the outcome or disposition of
threatened litigation, pending litigation being contested in good faith, pending
or threatened claims or other contingencies, the impact of which litigation,
claims or contingencies cannot be determined with sufficient certainty to permit
quantification in such financial statements.

 

11

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Register has the meaning specified in Section 10.07(c).

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

Request for Credit Extension means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

Required Lenders means, as of any date of determination, Lenders whose Voting
Percentages aggregate 66 2/3% or more.

 

Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

 

Restricted Subsidiary means any Subsidiary other than an Unrestricted
Subsidiary.

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Subsidiary means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.

 

Surviving Contingent Obligations means contingent obligations arising under
provisions of this Agreement that by their terms survive the termination hereof.

 

Taxes has the meaning specified in Section 3.01.

 

Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

Unfunded Liabilities means, with respect to any Plan at any time, the amount (if
any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

Unreimbursed Amount has the meaning specified in Section 2.03(c)(i).

 

Unrestricted Subsidiary means any Subsidiary that is, from time to time,
declared to be an Unrestricted Subsidiary by the Borrower in a writing to the
Administrative Agent; provided that no Subsidiary may be designated as an
Unrestricted Subsidiary if (i) on the effective date of designation, a Default
or Event of Default has occurred and is continuing, or (ii) a Default or Event
of Default would result from such designation.

 

Utilization Fee has the meaning specified in Section 2.08(b).

 

Voting Percentage means, as to any Lender, (a) at any time when the Commitments
are in effect, such Lender’s Pro Rata Share and (b) at any time after the
termination of the Commitments, the percentage (carried out to the tenth decimal
place) which (i) the sum of (A) the Outstanding Amount of such Lender’s Loans
plus (B) such Lender’s Pro Rata Share of the Outstanding Amount of L/C
Obligations, then constitutes of (ii) the Outstanding Amount of all Loans and
L/C Obligations.

 

12

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

 

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared, in accordance with United States generally accepted accounting
principles as in effect from time to time applied on a basis consistent (except
for changes concurred in by the Borrower’s independent public accountants) with
the most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VII to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Majority Lenders wish to
amend Article VII for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, unless or until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Borrower and the Majority Lenders. The Administrative Agent shall promptly
notify the Lenders of any notice received from the Borrower pursuant to this
Section 1.03.

 

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

13

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

1.06 Letter of Credit Amounts. For the purpose of determining the amount of an
L/C Credit Extension that may be made hereunder, unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum amount available for drawing on such Letter of Credit
after giving effect to all increases thereof contemplated by such Letter of
Credit.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower from
time to time on any Business Day during the period from the Closing Date to such
Lender’s Maturity Date, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that after giving
effect to any Borrowing, (a) the Outstanding Amount of all Loans and L/C
Obligations shall not exceed the Aggregate Commitments and (b) the Outstanding
Amount of the Loans of any Lender plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04 and reborrow under this Section 2.01.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Loans as the same Type shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m., New York time, (i) three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of or conversion to Base Rate Loans.
Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Principal Officer of the Borrower. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans for a new
Interest Period, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of

 

14

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m., New York time, on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the conditions set forth in Section 4.01 or 4.02, as applicable, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided that if, on the date of the Borrowing there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings and, second, to the
Borrower as provided above.

 

(c) During the existence of a Default or Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Majority Lenders.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. The
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be at any one time more than five Interest Periods in effect with respect to
Loans.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that no L/C Issuer shall make any L/C Credit Extension with respect to
any Letter of Credit, and no Lender shall be obligated to participate in, any
Letter of Credit if as of the date of such L/C Credit Extension, (w) the
Administrative Agent shall not have received a copy of the Letter of Credit
Application for such L/C Credit Extension and such L/C Issuer shall not have
obtained confirmation from the Administrative Agent that such L/C Credit
Extension is permitted hereunder, (x) the Outstanding Amount of all L/C
Obligations and all Loans would exceed the Aggregate Commitments, (y) the
Outstanding Amount of the Loans of any Lender plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations would exceed such Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly, the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Existing Letters
of Credit shall be deemed to be Letters of Credit issued hereunder.

 

15

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it (for which such L/C Issuer is not
otherwise compensated hereunder);

 

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Majority Lenders have approved such expiry date;

 

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

 

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer; or

 

(E) such Letter of Credit is in a face amount less than $100,000 (or such lesser
amount as is acceptable to such L/C Issuer) or is denominated in a currency
other than Dollars.

 

(iii) No L/C Issuer shall amend any Letter of Credit if (A) such L/C Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Principal Officer of the Borrower. Such
L/C Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the applicable L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (w) the Letter of Credit to be
amended; (x) the proposed date of amendment

 

16

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as such L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment as such L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. The applicable L/C Issuer shall
(subject, if the Letter of Credit Application requests an L/C Credit Extension,
to (x) receipt by such L/C Issuer of confirmation from the Administrative Agent
that such L/C Credit Extension is permitted hereunder (which the Administrative
Agent agrees to issue on a prompt basis) and (y) the terms and conditions
hereof), on the requested date, issue or amend the applicable Letter of Credit
in accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.

 

(iii) If the Borrower so requests in any Letter of Credit Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the renewal of such Letter
of Credit at any time to a date not later than the Letter of Credit Expiration
Date; provided that such L/C Issuer shall not permit any such renewal if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its renewed form under the terms hereof, or (B) it has received
notice (which may be by telephone or in writing) at least five Business Days
prior to the Business Day immediately preceding the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied. Notwithstanding anything to the contrary contained
herein, the applicable L/C Issuer shall have no obligation to permit the renewal
of any Auto-Extension Letter of Credit at any time.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m., New York time, on the date of any payment by the applicable L/C Issuer
under a Letter of Credit (each such date, an

 

17

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii) Each Lender (including the Lender acting as the applicable L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of such L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m., New York time, on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand, together with interest which shall accrue at the Base
Rate until such time as the Required Lenders elect in writing that such L/C
Borrowing shall accrue interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of such L/C Issuer.

 

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against such L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Material Adverse Effect or a Default or Event of
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

18

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender, on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the applicable
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned,
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit, and to repay
each L/C Borrowing, shall (without limiting or waiving any claim that the
Borrower may have against the applicable L/C Issuer) be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), such L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee

 

19

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly (within 3 Business Days) notify the applicable L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against the applicable L/C Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Majority Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties, nor any of the respective correspondents, participants or
assignees of such L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against such L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g) Cash Collateral. If, as of the last occurring Maturity Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall, upon the request of the Administrative Agent (made at the
request of the Majority Lenders), immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to 103% of such
Outstanding Amount determined as of the last occurring Maturity Date).

 

(h) Applicability of ISP or UCP. Either the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) (the “ISP”) or the rules of the “Uniform Customs and Practice for

 

20

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Documentary Credits (Publication No. 500)” published by the International
Chamber of Commerce, as expressly agreed upon by the Borrower and the applicable
L/C Issuer when a Letter of Credit is issued, shall apply to each Letter of
Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a per annum
Letter of Credit fee for each Letter of Credit issued equal to the Applicable
Rate times the actual daily maximum amount available to be drawn under such
Letter of Credit. Such fee for each Letter of Credit shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the date such Letter
of Credit expires. If there is any change in the Applicable Rate during any
quarter, the actual daily amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the written request of the Required Lenders,
while any Event of Default exists, all Letter of Credit fees shall accrue at the
Default Rate.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit in an amount set forth in
the applicable Fee Letter (or otherwise agreed between the Borrower and such L/C
Issuer), payable on the actual daily maximum amount available to be drawn under
such Letter of Credit. Such fronting fee shall be due and payable quarterly in
arrears on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
date such Letter of Credit expires. In addition, the Borrower shall pay directly
to the applicable L/C Issuer for its own account the customary issuance,
administration, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such fees and charges are due and payable on demand
and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

2.04 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m., New York time, (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
provided that Base Rate Loans borrowed pursuant to Section 2.03(c)(i) may be
prepaid in full in an amount equal to the amount so borrowed. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.

 

21

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(b) If for any reason the Outstanding Amount of all Loans and L/C Obligations at
any time exceeds the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess.

 

2.05 Reduction or Termination of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Outstanding
Amount of all Loans and L/C Obligations, without penalty or premium; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m., three Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $10,000,000 or any whole multiple of $1,000,000 in excess thereof, and
(iii) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Aggregate Commitments. Once reduced in
accordance with this Section, the Aggregate Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All fees accrued to the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

2.06 Repayment of Loans. On the Maturity Date for each Lender, the Borrower
shall repay to such Lender the aggregate principal amount of Loans made by such
Lender to the Borrower that are outstanding on such date.

 

2.07 Interest.

 

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

 

(b) Upon the request of the Administrative Agent (made with the written consent
or at the written direction of the Required Lenders) at any time an Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations owing by the Borrower (which shall include past-due
interest and fees to the fullest extent permitted by applicable Law) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.08 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a per annum fee
(the “Facility Fee”) equal to the Facility Fee rate set forth in the definition
of Applicable Rate times the actual daily amount of the Aggregate Commitments,
regardless of usage. The Facility Fee payable to each Lender shall accrue at all
times from the date hereof until the Maturity Date for such Lender and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to

 

22

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

occur after the date hereof, and on the Maturity Date for such Lender. The
Facility Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. The Facility Fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

 

(b) Utilization Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a per annum fee
(the “Utilization Fee”) equal to the Utilization Fee rate set forth in the
definition of Applicable Rate times the actual daily Outstanding Amount of Loans
and L/C Obligations for each day that such Outstanding Amount exceeds 50% of the
Aggregate Commitments. The Utilization Fee payable to each Lender shall accrue
at all times from the date hereof until the Maturity Date for such Lender and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for such Lender. The
Utilization Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. The Utilization Fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

 

(c) Other Fees. The Borrower shall pay the other fees set forth in the Fee
Letters in the amounts and at the times set forth therein.

 

2.09 Computation of Interest and Fees. Interest on Base Rate Loans (if
determined under clause (b) of the definition of Base Rate) shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed. All other types of interest and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

 

2.10 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be rebuttable presumptive evidence of
the amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing by it with respect to the Loans and L/C
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control. Upon the request of any Lender made through the Administrative Agent,
such Lender’s Loans may be evidenced by a Note in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of the applicable Loans and
payments with respect thereto.

 

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control.

 

23

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

2.11 Payments Generally.

 

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day (unless
such Business Day falls in another calendar month in which case such payment
shall be made on the next preceding Business Day), and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(c) Subject to Section 8.02, if, at any time prior to the Obligations being
accelerated or otherwise becoming due and payable in full, insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, L/C Borrowings, interest and fees then due hereunder, such
funds shall be applied (i) first, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties, (ii) second, toward repayment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (iii) third, toward costs and
expenses (including Attorney Costs and amounts payable under Article III)
incurred by the Administrative Agent and each Lender.

 

(d) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent

 

24

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

may make a demand therefor upon the Borrower, and the Borrower shall pay such
amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to the Borrower or any Lender with respect
to any amount owing under this Section 2.11(d) shall be conclusive, absent
manifest error.

 

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(f) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

 

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations held
by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loan or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation or subparticipation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.09) with respect to such
participation or subparticipation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation or
subparticipation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations and
subparticipations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation or subparticipation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

25

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

2.13 Regulation D Compensation. To the extent to which a Lender is subject to
Eurodollar reserve requirements, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Eurodollar Rate Loans,
additional interest on the related Eurodollar Rate Loan of such Lender at a rate
per annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable Eurodollar Rate divided by (B) one minus the Eurodollar
Reserve Percentage over (ii) the applicable Eurodollar Rate. Any Lender wishing
to require payment of such additional interest (x) shall so notify the Borrower
and the Administrative Agent, in which case such additional interest on the
Eurodollar Rate Loans of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period commencing
at least three Business Days after such Lender gives such notice and (y) shall
notify the Borrower at least five Business Days before each date on which
interest is payable on the Eurodollar Rate Loans of the amount then due under
this Section 2.13.

 

2.14 Increases of Commitments. The Borrower may from time to time request that
any one or more of the Lenders increase their respective Commitments or request
that other Persons that are Eligible Assignees agree to make a new Commitment;
provided that the Aggregate Commitments may not exceed $350,000,000. Each
increased or new Commitment resulting in an increase in the Aggregate
Commitments shall be effected by a Commitment Increase Agreement (herein so
called) substantially in the form of Exhibit G or a Joinder Agreement (herein so
called) substantially in the form of Exhibit H, as applicable, executed by the
Borrower, the Administrative Agent and the existing Lender that has agreed to
increase its Commitment or the new Lender that has agreed to a new Commitment,
as the case may be. The Borrower agrees to execute and deliver such other
documents and instruments as the Administrative Agent may reasonably request in
connection with any increase of the Aggregate Commitments. None of the Lenders
shall be obligated to increase its Commitment. Promptly following each increase
of the Aggregate Commitments pursuant to this Section 2.14, the Administrative
Agent shall deliver to the Borrower and the Lenders an amended Schedule 2.01
that gives effect to such increase. Concurrently with each increase in the
Aggregate Commitments pursuant to this Section 2.14, the Borrower shall prepay
any Loans outstanding on such date (and pay any amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with any
revised Pro Rata Shares of the Lenders effective as of such date. This Section
shall supercede any provisions in Section 2.12 or 10.01 to the contrary.

 

2.15 Extension of Maturity Date.

 

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 45 days and not
later than 30 days prior to the first and second anniversaries of the date of
this Agreement (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Maturity Date to the date that is one year after the last
occurring Maturity Date then in effect for any Lender (the “Existing Maturity
Date”).

 

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the applicable Extension Date and not later than the date that
is 20 days prior to the applicable Extension Date (the “Notice Date”), advise
the Administrative Agent whether or not such Lender agrees to such extension
(each Lender that determines to so extend its Maturity Date, an “Extending
Lender”). Each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date), and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to the applicable Extension Date (or, if such date is
not a Business Day, on the next preceding Business Day).

 

26

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(d) Additional Commitment Lenders. The Borrower shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Borrower (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender.

 

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (without regard
to the new or increased Commitment of any Additional Commitment Lender) shall be
more than 51% of the aggregate amount of the Commitments in effect immediately
prior to the applicable Extension Date, then, effective as of the applicable
Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

 

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, any
extension of any Maturity Date pursuant to this Section 2.15 shall not be
effective with respect to any Lender unless:

 

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and after giving effect thereto; and

 

(ii) the representations and warranties of the Borrower contained in Article V
are true and correct in all material respects on and as of the applicable
Extension Date and after giving effect thereto, as though made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of an earlier date, as of such earlier date).

 

(g) Payment of Non-Extending Lenders. On the date that any Non-Extending Lender
ceases to be a Lender hereunder, the Borrower shall pay all Obligations owing to
such Non-Extending Lender (to the extent such Obligations have not been
purchased by one or more Additional Commitment Lenders).

 

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income

 

27

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), the Administrative Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made by it under any Loan Document
or from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) Without duplication of any Taxes or Other Taxes paid or payable by the
Borrower pursuant to Section 3.01(a) or (b), if the Borrower shall be required
to deduct or pay any Taxes or Other Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, the Borrower
shall also pay to the Administrative Agent or to such Lender, as the case may
be, at the time interest is paid, such additional amount that the Administrative
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that the Administrative Agent or such Lender would have received if such
Taxes or Other Taxes had not been imposed.

 

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for the following amounts to the extent that such amounts arise out of Credit
Extensions made to the Borrower: (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Lender, (ii) amounts payable under Section 3.01(c) and (iii) any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this Section 3.01(d) shall be made within 30 days after the date the
applicable Lender or the Administrative Agent makes a demand therefor.

 

(e) Each Lender organized under the Laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by the Borrower or the
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide the Borrower and the Administrative Agent with (i) if such
Lender is a “bank” within the meaning of Section 881(c)(3)(A) of the Code, IRS
Form W-8BEN or W-8ECI, as appropriate, or any successor form prescribed by the
IRS, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which exempts withholding tax on
(or, in the case of a form delivered subsequent to the date on which a form
originally was provided, reduces the rate of withholding tax on) payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States, or (ii) if such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and intends to claim an exemption from United
States withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a Form W-8, or any successor or other
applicable form

 

28

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

prescribed by the IRS, and a certificate representing that such Lender is not a
bank for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower, and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code). Each Lender which so delivers a Form W-8,
W-8BEN, or W-8ECI further undertakes to deliver to the Borrower and the
Administrative Agent additional forms (or a successor form) on or before the
date such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it, in each case
certifying that such Lender is entitled to receive payments from the Borrower
under any Loan Document without deduction or withholding (or at a reduced rate
of deduction or withholding) of any United States federal income taxes, unless
an event (including without limitation any change in treaty, law, or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form with respect to it and
such Lender advises the Borrower and the Administrative Agent that it is not
capable of receiving such payments without any deduction or withholding of
United States federal income tax.

 

(f) Failure to Provide Withholding Forms; Changes in Tax Laws. For any period
with respect to which a Lender has failed to provide the Borrower and the
Administrative Agent with the appropriate form pursuant to Section 3.01(e)
(unless such failure is due to a change in Law occurring subsequent to the date
on which a form originally was required to be provided), such Lender shall not
be entitled to indemnification under Section 3.01(a) or 3.01(b) with respect to
Taxes imposed by the United States; provided that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

 

(g) Change in Applicable Lending Office. If the Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this
Section 3.01, then such Lender will agree to use reasonable efforts to change
the jurisdiction of its Lending Office so as to eliminate or reduce any such
additional payment which may thereafter accrue if such change, in the reasonable
judgment of such Lender, is not otherwise materially disadvantageous to such
Lender.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans (but not to make, maintain or
fund Base Rate Loans) shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or on such earlier date after
which such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans. Upon any such conversion, the Borrower shall also pay accrued interest on
the amount so converted by it. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03 Inability to Determine Rates. If the Administrative Agent reasonably
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for

 

29

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

determining the Eurodollar Rate for such Eurodollar Rate Loan or (c) the
Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy.

 

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or has its Lending Office, and (iii) reserve requirements
contemplated by Section 2.13), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.

 

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy) by an amount such
Lender deems material, then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

 

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan made to the Borrower on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

 

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any Applicable Rate.

 

30

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the applicable
offshore Dollar interbank market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation.

 

(a) The applicable Lender shall notify the Administrative Agent and the Borrower
as soon as practicable (and in any event within 120 days) after such Lender
obtains actual knowledge of any event or condition which will entitle such
Lender to compensation under Section 3.01 or 3.04, and the Borrower shall not be
liable for any such amount that accrues between the date such notification is
required to be given to the Borrower and the date such notice is actually given
to the Borrower.

 

(b) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for and calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(c) Upon any Lender making a claim for compensation under Section 3.01 or 3.04
or notifying the Borrower that such Lender may not make or maintain Eurodollar
Rate Loans pursuant to Section 3.02, the Borrower may remove or replace such
Lender in accordance with Section 10.15.

 

3.07 Survival. The Borrower’s obligations under this Article III shall survive
termination of the Commitments and payment in full of all the Obligations.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension. The obligation of each Lender and
L/C Issuer to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Principal Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Principal Officers of the Borrower as the
Administrative Agent may request to establish the identities of and verify the
authority and capacity of each Principal Officer thereof authorized to act as a
Principal Officer in connection with this Agreement and the other Loan Documents
to which the Borrower is a party;

 

(iv) such evidence as the Administrative Agent may reasonably request to verify
that the Borrower is duly incorporated, validly existing and in good standing in
its jurisdiction of

 

31

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

incorporation, including certified copies of the certificate of incorporation
and bylaws of the Borrower and certificates of existence and good standing (or
their equivalent) for the Borrower in its jurisdiction of incorporation;

 

(v) a certificate signed by a Principal Officer of the Borrower (A) certifying
that there has been no event or circumstance since December 31, 2004, which has
had or could be reasonably expected to have a Material Adverse Effect, and
(B) showing the Debt Ratings of the Borrower on the Closing Date;

 

(vi) an opinion of the Assistant General Counsel of the Borrower, substantially
in the form of Exhibit C;

 

(vii) an opinion of Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.,
substantially in the form of Exhibit D;

 

(viii) evidence of (A) the payment in full of all outstanding loans owing to the
lenders under the Existing Credit Agreement (other than such lenders that are
Lenders under this Agreement), together with all accrued and unpaid interest,
fees and other amounts owing to such lenders (including such lenders that are
Lenders under this Agreement) under the Existing Credit Agreement and (B) the
payment of outstanding loans owing to the lenders under the Existing Credit
Agreement that are lenders under this Agreement to the extent necessary to keep
outstanding Loans ratable with the Pro Rata Shares of the Lenders under this
Agreement on the Closing Date;

 

(ix) evidence that the $250,000,000 Five-Year Credit Agreement dated as of
April 26, 2001 (as amended, the “2001 Credit Agreement”) among the Borrower, the
lenders party thereto and Bank of America, as administrative agent, has been or
concurrently with the Closing Date is being terminated, and that all outstanding
amounts owing thereunder have been or concurrently with the Closing Date are
being paid in full; and

 

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Majority Lenders reasonably may require.

 

(b) Any fees required to be paid on or before the Closing Date pursuant to the
Fee Letters shall have been paid.

 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings, provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent.

 

(d) No event or circumstance shall have occurred since December 31, 2004 that
has had or could reasonably be expected to have a Material Adverse Effect.

 

4.02 Conditions to all Credit Extensions. The obligation of each Lender and L/C
Issuer to make any Credit Extension is subject to satisfaction of the following
conditions precedent:

 

(a) The representations and warranties of the Borrower contained in Article V
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date, except that the
representations and warranties set forth in Sections 5.04(c) and 5.05 shall be
made and shall be required to be true and correct in all material respects only
on the Closing Date and on each Extension Date.

 

32

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension.

 

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Majority
Lenders may reasonably request.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrower that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

 

5.01 Corporate or Partnership Existence and Power. The Borrower and each
Material Subsidiary (a) is a corporation or partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has all corporate or partnership powers and all material
governmental licenses, authorizations, consents and approvals required to own or
lease its assets and carry on its business and (c) is duly qualified as a
foreign corporation or partnership and in good standing in each jurisdiction
where qualification is required by the nature of its business or the character
and location of its property, business or customers, except, as to clauses
(b) and (c), where the failure so to qualify or to have such licenses,
authorizations, consents and approvals, in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

 

5.02 Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement, the Notes and the
other Loan Documents are within the Borrower’s corporate power, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable Law or of the
certificate of incorporation or bylaws (or other organizational documents) of
the Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower which could reasonably be expected to have
a Material Adverse Effect or result in or require the creation or imposition of
any Lien on any asset of the Borrower or any Subsidiary, except for a Lien
permitted hereby.

 

5.03 Binding Effect. This Agreement constitutes a legal, valid and binding
agreement of the Borrower; and the Notes and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute the
legal, valid and binding obligations of the Borrower, in each case enforceable
in accordance with their respective terms, except as such enforceability may be
limited by Debtor Relief Laws.

 

33

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

5.04 Financial Information.

 

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2004, and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for the fiscal year then
ended, reported on by KPMG LLP, a copy of which has been delivered to each of
the Lenders, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations, cash flows and changes in stockholders’
equity for such fiscal year.

 

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of June 30, 2005, and the related consolidated
statements of income, cash flows and changes in shareholders’ equity for the
fiscal quarter then ended, a copy of which has been delivered to each of the
Lenders (i) were prepared in accordance with generally accepted accounting
principles, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Borrower and its Consolidated Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.

 

(c) There has been no change since December 31, 2004 which has had or could be
reasonably expected to have a Material Adverse Effect.

 

5.05 Litigation. There is no action, suit, proceeding or arbitration pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any Subsidiary before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable likelihood
of an adverse decision which could reasonably be expected to have a Material
Adverse Effect or which has been brought by the Borrower or any Subsidiary and
which in any manner questions the validity or enforceability of this Agreement,
the Notes or any of the other Loan Documents.

 

5.06 Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (b) failed to
make any contribution or payment to any Plan or Multiemployer Plan or made any
amendment to any Plan which in either case has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (c) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

 

5.07 Environmental Matters. In the ordinary course of its business, the Borrower
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat and any actual or potential liabilities
to third parties, including employees, and any related costs and expenses). On
the basis of this review, the Borrower has reasonably concluded that
Environmental Laws are unlikely to have a Material Adverse Effect.

 

34

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

5.08 Taxes. United States Federal income tax returns of the Borrower and its
Subsidiaries have been examined and closed through the fiscal year ended
December 31, 2001. The Borrower and each Subsidiary have filed all United States
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes
being diligently contested in good faith and by appropriate proceedings.
Adequate reserves have been provided on the books of the Borrower and its
Subsidiaries in respect of all taxes or other governmental charges in accordance
with generally accepted accounting principles, and no tax liabilities in excess
of the amount so provided are anticipated that could reasonably be expected to
have a Material Adverse Effect.

 

5.09 Full Disclosure. All information (other than financial projections)
heretofore furnished by the Borrower to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated hereby was, and all such information hereafter furnished by the
Borrower to the Administrative Agent or any Lender will be, true and accurate in
every material respect, and all financial projections concerning the Borrower
and its Subsidiaries that have been or hereafter will be furnished by the
Borrower to the Administrative Agent or any Lender have been and will be
prepared in good faith based on assumptions believed by the Borrower, at the
time of preparation, to be reasonable.

 

5.10 Compliance with Laws. The Borrower and each Material Subsidiary are in
compliance with all applicable Laws other than such Laws (a) the validity or
applicability of which the Borrower or such Material Subsidiary is contesting in
good faith or (b) failure to comply with which cannot reasonably be expected to
have a Material Adverse Effect.

 

5.11 Regulated Status. The Borrower is not an “investment company,” within the
meaning of the Investment Company Act of 1940, or a “holding company” or a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations (other than Surviving Contingent Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

 

6.01 Information. The Borrower will deliver to the Administrative Agent and each
of the Lenders:

 

(a) within 60 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, of cash flows and of changes in stockholders’ equity for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all in reasonable detail and reported on
without Qualification by KPMG LLP or other independent public accountants of
nationally recognized standing;

 

(b) within 40 days after the end of each of the first three quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such quarter, and the related
consolidated statements of income for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth in each case in comparative
form the consolidated balance sheet as of the end of the previous fiscal year
and the consolidated

 

35

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

statements of income for the corresponding quarter and the corresponding portion
of the Borrower’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation and consistency by the
chief financial officer, the treasurer or the chief accounting officer of the
Borrower;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in Sections 6.01(a) and (b), a Compliance Certificate of the chief
financial officer, the treasurer, or the chief accounting officer of the
Borrower (i) setting forth in reasonable detail such calculations as are
required to establish whether the Borrower was in compliance with the
requirements of Sections 7.06(c) and 7.10 and stating whether the Borrower was
in compliance with the requirements of Sections 7.01(g), 7.05(c) and 7.07 on the
date of such financial statements and (ii) stating whether there exists on the
date of such certificate any Default or Event of Default and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto;

 

(d) simultaneously with the delivery of each set of financial statements
referred to in Sections 6.01(a) and (b), a schedule, certified as to its
accuracy and completeness by the chief financial officer, the treasurer or the
chief accounting officer of the Borrower, listing in reasonable detail the Debt
balance of each Restricted Subsidiary where such Debt balance is in excess of
$1,000,000, listing only Debt instruments of $1,000,000 or more; provided that
no such schedule need be furnished if at the date of the related financial
statements (i) the aggregate amount of Debt of domestic Restricted Subsidiaries
did not exceed $50,000,000 and (ii) the aggregate amount of Debt of all
Restricted Subsidiaries (other than the Debt of FMC Technologies B.V. described
in Section 7.05(b)) did not exceed $100,000,000;

 

(e) within five Business Days after any Principal Officer of the Borrower
obtains knowledge of any Default or Event of Default, if such Default or Event
of Default is then continuing, a certificate of the chief financial officer, the
treasurer or the chief accounting officer of the Borrower setting forth the
details thereof and the action that the Borrower is taking or proposes to take
with respect thereto;

 

(f) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), annual, quarterly or monthly reports and any reports on Form
8-K (or any successor form) that the Borrower or any Subsidiary shall have filed
with the Securities and Exchange Commission;

 

(h) within 14 days after any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA which liability exceeds $1,000,000
or notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which in either case has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the chief
financial officer, the chief accounting officer or the treasurer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to take
with respect thereto;

 

36

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(i) as soon as practicable after a Principal Officer of the Borrower obtains
knowledge of the commencement of an action, suit or proceeding against the
Borrower or any Subsidiary before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable likelihood of an adverse
decision which could reasonably be expected to have a Material Adverse Effect or
which in any manner questions the validity or enforceability of this Agreement
or any of the transactions contemplated hereby, information as to the nature of
such pending or threatened action, suit or proceeding; and

 

(j) from time to time such additional information regarding the business,
properties, financial position, results of operations, or prospects of the
Borrower or any Subsidiary as the Administrative Agent, at the request of any
Lender, may reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and each L/C Issuer certain materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof (provided that
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”);
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, each L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

6.02 Payment of Obligations. The Borrower will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, at or before maturity, all their
respective material obligations and liabilities and all lawful taxes,
assessments and governmental charges or levies upon it or its property or
assets, except where the same may be diligently contested in good faith by
appropriate proceedings or where the failure to so pay and discharge could not
be reasonably expected to have a Material Adverse Effect, and will maintain, and
will cause each of its Subsidiaries to maintain, in accordance with United
States generally accepted accounting principles as in effect from time to time,
appropriate reserves for the accrual of any of the same.

 

6.03 Maintenance of Property; Insurance.

 

(a) The Borrower will keep, and will cause each Restricted Subsidiary to keep,
all material property useful and necessary in its business in good working order
and condition, normal wear and tear excepted.

 

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Borrower or in such Material Subsidiary’s
own name) with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually maintained in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

 

37

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

6.04 Inspection of Property, Books and Records. The Borrower will keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities. Subject to
Section 10.08, the Borrower will permit, and will cause each of its Subsidiaries
to permit, representatives of any Lender to visit and inspect any of their
respective properties, to examine their respective corporate, financial and
operating records and make copies thereof or abstracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective directors,
officers, employees and independent public accountants (provided that the
Borrower shall have the right to participate in any discussions with such
accountants), all at such reasonable times and as often as may reasonably be
desired, upon reasonable advance notice to the Borrower.

 

6.05 Maintenance of Existence, Rights, Etc.

 

(a) The Borrower will preserve, renew and keep in full force and effect, and
will cause each of its Restricted Subsidiaries to preserve, renew and keep in
full force and effect their respective corporate or partnership existence and
their respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except when failure to do so could not be reasonably
expected to have a Material Adverse Effect; provided that nothing in this
Section 6.05 shall prohibit (i) a transaction permitted under Section 7.02 or
(ii) the termination of the corporate or partnership existence of any Restricted
Subsidiary (other than FMC Technologies B.V.) if the Borrower in good faith
determines that such termination is in the best interest of the Borrower and
could not be reasonably expected to have a Material Adverse Effect.

 

(b) At no time will any Unrestricted Subsidiary hold, directly or indirectly,
any capital stock of any Restricted Subsidiary.

 

6.06 Use of Proceeds. The proceeds of the Borrowings under this Agreement will
be used by the Borrower for working capital, capital expenditures and other
lawful corporate purposes, including as support for the Borrower’s commercial
paper program.

 

6.07 Compliance with Laws. The Borrower will comply, and cause each of its
Subsidiaries to comply, in all material respects with all requirements of Law
(including ERISA, Environmental Laws and the rules and regulations thereunder),
except where failure to so comply could not be reasonably expected to have a
Material Adverse Effect.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations (other than Surviving Contingent Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01 Liens. The Borrower will not, and will not permit any Restricted Subsidiary
to, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

(a) Liens existing on the date hereof and described on Schedule 7.01, securing
Debt outstanding on the date hereof and any extension, renewal, substitution or
replacement thereof;

 

38

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(b) Liens incidental to the conduct of its business or the ownership of its
assets which (A) arise in the ordinary course of business, (B) do not secure
Debt and (C) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(c) Liens in favor of the Borrower or any other Restricted Subsidiary;

 

(d) Liens on any property or assets existing at the time of, or incurred within
120 days after, the acquisition thereof (by purchase, merger or otherwise),
securing Debt incurred to pay the purchase price or construction cost thereof,
or the capital lease obligations related thereto, so long as such Liens do not
and are not extended to cover any other property or assets;

 

(e) Liens in favor of a Governmental Authority to secure payments under any
contract or statute, or to secure any Debt incurred in financing the
acquisition, construction or improvement of property subject thereto, including
Liens on, and created or arising in connection with the financing of the
acquisition, construction or improvement of, any facility used or to be used in
the business of the Borrower or any Restricted Subsidiary through the issuance
of obligations, the income from which shall be excludable from gross income by
virtue of Section 103 of the Code (or any subsequently adopted provisions
thereof providing for a specific exclusion from gross income);

 

(f) any extension, renewal, substitution, or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any Lien referred to in clauses (a) through (e) above; provided that (1) such
extension, renewal, substitution or replacement Lien shall be limited to all or
any part of the same property or assets subject to the Lien extended, renewed,
substituted or replaced (plus improvements on such property) and (2) the Debt
secured by such Lien at such time is not increased; and

 

(g) other Liens so long as the principal amount of the Debt of the Borrower and
its Restricted Subsidiaries secured thereby does not exceed $75,000,000 in the
aggregate at any time and so long as the principal amount of the Debt of the
Borrower’s Restricted Subsidiaries secured thereby does not exceed $25,000,000
in the aggregate at any time.

 

7.02 Consolidations, Mergers and Sales of Assets. The Borrower will not, and
will not permit any Restricted Subsidiary to, merge or consolidate with or into,
or sell, convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) a material portion of its assets to,
any Person, except that, so long as no Default or Event of Default then exists
or would result therefrom:

 

(a) any Restricted Subsidiary (other than FMC Technologies B.V.) may merge or
consolidate with (A) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, (B) any other Restricted Subsidiary or (C) any
other Person if the Borrower in good faith determines that such merger or
consolidation is in the best interest of the Borrower and would not have a
Material Adverse Effect and, at least five days prior to such merger or
consolidation (if the transaction value of such merger or consolidation is in
the amount of $100,000,000 or more), the Borrower delivers to the Administrative
Agent a certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Borrower showing pro forma compliance with the
covenants set forth in Sections 7.06(c) and 7.10, and stating pro forma
compliance with the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07,
in each case after giving effect thereto;

 

(b) any Restricted Subsidiary (other than FMC Technologies B.V.) may sell,
convey, transfer, lease or otherwise dispose of a material portion of its assets
to (A) the Borrower, (B) any other Restricted Subsidiary or (C) any other Person
if the Borrower in good faith determines that such sale is in the best interest
of the Borrower and would not have a Material Adverse Effect and, at least five
days prior to such sale, conveyance, transfer, lease or other disposition (if
the transaction value of such sale, conveyance, transfer, lease or other
disposition is in the amount of $100,000,000 or more), the Borrower delivers to
the

 

39

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent a certificate of the chief financial officer, the treasurer
or the chief accounting officer of the Borrower showing pro forma compliance
with the covenants set forth in Sections 7.06(c) and 7.10, and stating pro forma
compliance with the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07,
in each case after giving effect thereto;

 

(c) the Borrower may merge or consolidate with any other Person, provided that
(A) the Borrower is the continuing or surviving Person, (B) the Borrower’s Debt
Ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving effect
thereto, and (C) at least five days prior to such merger or consolidation (if
the transaction value of such merger or consolidation is in the amount of
$100,000,000 or more), the Borrower delivers to the Administrative Agent a
certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Borrower showing pro forma compliance with the
covenants set forth in Sections 7.06(c) and 7.10, and stating pro forma
compliance with the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07,
in each case after giving effect thereto; and

 

(d) the Borrower may sell, convey, transfer, lease or otherwise dispose of a
material portion of its assets to any Person, provided that (A) the Borrower’s
Debt Ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving
effect thereto and (B) at least five days prior to such sale, conveyance,
transfer, lease or other disposition (if the transaction value of such sale,
conveyance, transfer, lease or other disposition is in the amount of
$100,000,000 or more), the Borrower delivers to the Administrative Agent a
certificate of the chief financial officer, the treasurer or the chief
accounting officer of the Borrower showing pro forma compliance with the
covenants set forth in Sections 7.06(c) and 7.10, and stating pro forma
compliance with the covenants set forth in Sections 7.01(g), 7.05(c) and 7.07,
in each case after giving effect thereto.

 

7.03 Use of Proceeds. None of such proceeds will be used, directly or
indirectly, in a manner that violates Regulation U or X of the Board. The
Borrower will not permit more than 25% of the consolidated assets of the
Borrower and its Subsidiaries to consist of “margin stock,” as such term is
defined in Regulation U of the Board.

 

7.04 Reserved.

 

7.05 Restricted Subsidiary Debt. The Borrower will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Debt, except:

 

(a) Debt owed to the Borrower or any other Restricted Subsidiary;

 

(b) Debt of FMC Technologies B.V. in a principal amount not exceeding
$370,000,000 incurred pursuant to that certain Five-Year Credit Agreement dated
as of November 10, 2005, among FMC Technologies B.V., certain lenders and DnB
NOR Bank ASA, as administrative agent; and

 

(c) other Debt in an aggregate principal amount for all Restricted Subsidiaries
not exceeding $50,000,000 at any time.

 

7.06 Restricted Payments. The Borrower will not, and will not permit any
Restricted Subsidiary to, declare or make any Restricted Payment, except that:

 

(a) any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or to any other Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower or any
other Restricted Subsidiary and to each other owner of capital stock of such
Restricted Subsidiary on a pro-rata basis based on their relative ownership
interests);

 

40

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(b) the Borrower or any Restricted Subsidiary may declare and make Restricted
Payments, payable in the Common Stock of such Person; and

 

(c) the Borrower may declare and make Restricted Payments during any twelve
consecutive month period in an aggregate amount not to exceed the greater of
(i) 50% of its Consolidated Net Income in respect of such period or
(ii) $100,000,000; provided that no Default or Event of Default exists at the
time of the declaration thereof or would result therefrom.

 

7.07 Investments in Unrestricted Subsidiaries. The Borrower will not, and will
not permit any Restricted Subsidiary to, make Investments in Unrestricted
Subsidiaries in an aggregate amount outstanding at any time in excess of
$100,000,000 for all such Unrestricted Subsidiaries.

 

7.08 Limitations on Upstreaming. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly agree to any restriction or
limitation on the making of Restricted Payments by a Restricted Subsidiary, the
repaying of loans or advances owing by a Restricted Subsidiary to the Borrower
or any other Restricted Subsidiary or the transferring of assets from any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary, except
(a) restrictions and limitations imposed by Laws or by the Loan Documents,
(b) customary restrictions and limitations contained in agreements relating to
the disposition of a Restricted Subsidiary or its assets that is permitted
hereunder and (c) any other restrictions that could not reasonably be expected
to impair the Borrower’s ability to repay the Obligations as and when due.

 

7.09 Transactions with Affiliates. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Borrower (other than the Borrower or a Restricted Subsidiary),
other than upon fair and reasonable terms as could reasonably be obtained in an
arms-length transaction with a Person that is not an Affiliate in accordance
with prevailing industry customs and practices.

 

7.10 Financial Covenants.

 

(a) Total Debt to EBITDA Ratio. The Borrower will not permit the ratio of
Adjusted Total Debt as of the last day of any fiscal quarter to Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on such last day
to be more than 3.25 to 1.00.

 

(b) Interest Coverage Ratio. The Borrower will not permit the ratio of
Consolidated EBITDA for any period of four consecutive fiscal quarters to
Consolidated Interest Expense for such period to be less than 3.50 to 1.00.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) any principal of any Loan or L/C Borrowing shall not be paid when due, or
any interest, fees or other amount payable hereunder shall not be paid within
five Business Days of the due date thereof;

 

(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 6.05(b) or 6.06 or Article VII;

 

41

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(c) the Borrower shall fail to observe or perform any of its covenants or
agreements contained in this Agreement (other than those covered by clause
(a) or (b) above) for 30 days after notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; provided that
the 30-day grace period set forth above shall be reduced by the number of days
that any officer of the Borrower had knowledge of any applicable failure prior
to giving notice thereof to the Administrative Agent and the Lenders pursuant to
Section 6.01(e).

 

(d) any representation, warranty, certification or statement by the Borrower
made in this Agreement or in any certificate, financial statement or other
document delivered pursuant hereto or deemed to be made pursuant to Section 4.02
shall have been incorrect in any material respect when made or deemed to be
made;

 

(e) the Borrower or any Material Subsidiary shall fail to make any payment in
respect of Material Financial Obligations when due after giving effect to any
applicable grace period;

 

(f) any event or condition shall occur that (i) results in the acceleration of
the maturity of Material Financial Obligations or (ii) enables the holder or
holders of Material Financial Obligations or any Person acting on behalf of such
holder or holders to accelerate the maturity thereof, provided that no Event of
Default under this clause (ii) shall occur unless and until any required notice
has been given and/or period of time has elapsed with respect to such Material
Financial Obligations so as to perfect such right to accelerate;

 

(g) the Borrower or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any Debtor Relief Law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any Debtor Relief Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower or any Material Subsidiary under the Federal
bankruptcy laws as now or hereafter in effect;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000;

 

42

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(j) Enforceable Judgments for the payment of money (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) shall be rendered against the Borrower or any Material Subsidiary in
an aggregate amount exceeding (i) $25,000,000, if rendered against any Material
Subsidiary, or (ii) $50,000,000, if rendered against the Borrower, and shall
continue unsatisfied and unstayed for a period of 30 days;

 

(k) a Change of Control shall occur; or

 

(l) any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Majority Lenders or all Lenders, as may
be required hereunder, or satisfaction in full of all the Obligations, ceases to
be in full force and effect, or the Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Majority Lenders, by notice to the Borrower, terminate the Commitments,
and the Commitments shall thereupon terminate, (ii) if requested by Majority
Lenders, by notice to the Borrower, declare the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) if requested by the Majority Lenders,
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Outstanding Amount thereof); and (iv) if requested by the Majority
Lenders, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided that in the case of any of the Events of Default specified in
Sections 8.01(g) and (h) with respect to the Borrower, immediately and without
any notice to the Borrower or any other act by the Administrative Agent or the
Lenders, the Commitments shall terminate and the Obligations shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower, and the obligation
of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
become effective.

 

8.02 Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Obligations have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.01), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and each L/C Issuer (including Attorney
Costs of the Lenders and each L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and each L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and each
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

 

43

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and each L/C Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions except as
provided in Section 9.06.

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

44

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or a L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, each L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right to appoint a successor, which shall be a Lender with an

 

45

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

office in the United States, or an Affiliate of a Lender with an office in the
United States, such appointment to be subject to the approval of the Borrower at
all times other than during the existence of an Event of Default (which approval
of the Borrower shall not be unreasonably withheld or delayed). If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and each L/C Issuer, after consultation with the Borrower
and the Lenders, appoint from among the Lenders a successor Administrative Agent
meeting the qualifications set forth above and capable of performing the duties
of a L/C Issuer; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Syndication Agent or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or a L/C
Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer

 

46

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, each L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, each L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and each L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand of
the Administrative Agent (or any sub-agent thereof), each L/C Issuer or any
Related Party of any of the foregoing (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, and hold harmless the Administrative Agent (or any sub-agent
thereof), each L/C Issuer and any Related Party of the foregoing from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer or any Related Party of any of the foregoing
of any portion of such Indemnified Liabilities resulting from such Person’s
gross negligence or willful misconduct; provided that no action taken in
accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Majority Lenders
(or the Administrative Agent with the written consent of the Majority Lenders)
and, in the case of an amendment, the Borrower and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
(or the

 

47

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent with the written consent of such Lenders) and, in the case
of an amendment, by the Borrower do any of the following:

 

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VIII);

 

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest or fees specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso below)
any fees or other amounts payable hereunder or under any other Loan Document;
provided that only the consent of the Majority Lenders shall be necessary to
amend the definition of “Default Rate” and only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

(d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans and L/C Obligations which is required for
the Lenders or any of them to take any action hereunder;

 

(e) change the definition of Pro Rata Share or Voting Percentage; or

 

(f) amend this Section, the last sentence of Section 2.04(a), the second to the
last sentence of Section 2.05, Section 2.12, Section 10.05, or any provision
herein providing for consent or other action by all the Lenders;

 

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Majority
Lenders or all the directly affected Lenders, as the case may be (or the
Administrative Agent on their behalf), affect the rights or duties of such L/C
Issuer under this Agreement or any Letter of Credit Application relating to any
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Majority Lenders or all the directly affected Lenders, as the
case may be (or the Administrative Agent on their behalf), affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

10.02 Notices; Effectiveness; Electronic Communication; Facsimile Signatures.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower, the Administrative Agent or a L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on such Person’s signature page hereto; and

 

48

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(ii) if to any other Lender or a L/C Issuer (to the extent that such L/C
Issuer’s address, telecopier number, electronic mail address or telephone number
is not specified on such Person’s signature page hereto), to the address,
telecopier number, electronic mail address or telephone number specified in such
Person’s Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

49

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, and
each L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and each L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent (with a copy to the Borrower) from time to time
to ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent that such losses, costs, expenses, or liabilities are determined
in a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

(f) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs (which in such case shall be limited to all
reasonable fees and disbursements of one law firm for all Lenders (other than
the Administrative Agent), except where (i) conflicts of interest among one or
more Lenders, (ii) the necessity for local counsel, or (iii) other circumstances
exist that cause the Majority Lenders to determine in good faith that one law
firm cannot represent the interests of all the Lenders). The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all the other Obligations.

 

50

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to indemnify, save and
hold harmless the Administrative Agent (and any sub-agent thereof), each Lender,
each L/C Issuer and each Related Party of the foregoing persons (each such
person being called an “Indemnitee”) from and against: (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person (other than the Administrative Agent or any Lender) relating directly
or indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against the Borrower, any Affiliate of the Borrower or any
of their respective officers or directors, including any Indemnified Liability
arising out of or based upon any untrue statement; (b) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee arising out of or relating to the Loan Documents, any
Commitment, Loan or Letter of Credit, the use or contemplated use of the
proceeds of any Credit Extension (including any refusal by any L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), the administration by the Administrative Agent (and any
sub-agent thereof) and its Related Parties of this Agreement and the other Loan
Documents or the relationship of the Borrower, the Administrative Agent and the
Lenders under this Agreement or any other Loan Document; (c) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in subsection
(a) or (b) above; and (d) any and all liabilities (including liabilities under
indemnities), losses or reasonable costs or expenses (including Attorney Costs)
that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action, investigation or proceeding,
or as a result of the investigation or the preparation of any defense in
connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any Indemnified Liability caused by its own gross negligence
or willful misconduct or for any loss asserted against it by another Indemnitee.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 10.05
shall be payable within ten Business Days after demand therefor.

 

10.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

51

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

10.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, provided that, except as provided in Section 7.02, the
Borrower may not assign or otherwise transfer any of its respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent, shall not be less
than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met, (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee as set forth on Schedule 10.07. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to Section 10.07(c), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 3.07, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver new or replacement Notes to
the assigning Lender and the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Subject to the fourth sentence
of Section 2.10(a), the entries in the Register shall be rebuttably
presumptively true and correct, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a

 

52

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that would (i) postpone any date upon which any payment of money is scheduled to
be paid to such Participant or (ii) reduce the principal, interest, fees or
other amounts payable to such Participant. Subject to Section 10.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Lender organized under the
laws of a jurisdiction outside of the United States if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower are notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower to comply with Section 3.01 as though it were a
Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 10.07(b)), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower on or prior to such fifth Business Day.

 

(h) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent and each L/C Issuer and, unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

53

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

(i) Notwithstanding anything to the contrary contained herein, if at any time
any Lender that is then acting as a L/C Issuer assigns all of its Commitment and
Loans pursuant to subsection (b) above or resigns as Administrative Agent
pursuant to Section 9.06, such Lender may, upon 30 days’ notice to the Borrower
and the Lenders, resign as a L/C Issuer; provided that, if such Lender is the
only L/C Issuer at such time, such Lender may not relinquish such role until a
Lender, reasonably acceptable to the Borrower, has agreed to accept such role.
In the event of any such resignation by a Lender as a L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor to it as a L/C
Issuer hereunder, provided that, subject to the proviso at the end of the
immediately preceding sentence, no failure by the Borrower to appoint any such
successor shall affect the right of any Lender to resign as a L/C Issuer. Upon
the acceptance of a successor L/C Issuer’s appointment hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, issued by the
retiring L/C Issuer and outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
Until such substitution or assumption occurs, the retiring L/C Issuer shall
retain all the rights and obligations of a L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as a L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.03(e)).

 

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder; (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower; (g) with the
written consent of the Borrower; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or Subsidiary; or
(i) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrower or Subsidiary relating to the Borrower or Subsidiary or its
business,

 

54

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Lenders
and the L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or its Subsidiaries, as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations then due and payable
by the Borrower to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any other Loan Document. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the applicable Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

 

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and

 

55

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than Surviving Contingent Obligations) shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15 Removal and Replacement of Lenders.

 

(a) Under any circumstances set forth herein providing that the Borrower shall
have the right to remove or replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment pursuant to
Section 10.07(b) to one or more other Lenders or Eligible Assignees procured by
the Borrower; provided that if the Borrower elects to exercise such right with
respect to any Lender pursuant to Section 3.06(c), it shall be obligated to
remove or replace, as the case may be, all Lenders that have made similar
requests for compensation pursuant to Section 3.01 or 3.04 or make similar
notifications pursuant to Section 3.02. The Borrower shall, in the case of a
termination of such Lender’s Commitment pursuant to clause (i) preceding,
(x) pay in full all principal, accrued interest, accrued fees and other amounts
owing to such Lender through the date of termination or assignment (including
any amounts payable pursuant to Section 3.05), (y) provide appropriate
assurances and indemnities (which may include letters of credit) to each L/C
Issuer as it may reasonably require with respect to any continuing obligation of
such Lender to purchase participation interests in any L/C Obligations then
outstanding, and (z) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and outstanding Credit
Extensions. The Borrower shall, in the case of an assignment pursuant to
clause (ii) preceding, cause to be paid the assignment fee payable to the
Administrative Agent pursuant to Section 10.07(b). The Administrative Agent
shall distribute an amended Schedule 2.01, which shall be deemed incorporated
into this Agreement, to reflect changes in the identities of the Lenders and
adjustments of their respective Commitments and/or Pro Rata Shares resulting
from any such removal or replacement.

 

(b) This Section 10.15 shall supersede any provision in Section 10.01 or
Section 10.07 to the contrary.

 

10.16 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS SITTING IN
CHICAGO OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE

 

56

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

 

10.19 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

10.20 Restatement of Existing Credit Agreement. The parties hereto agree that,
on the Closing Date, (a) the Existing Credit Agreement shall be amended,
modified, renewed, restated, replaced and superceded by this Agreement, (b) any
outstanding “Obligations” (as defined in the Existing Credit Agreement) that are
not repaid pursuant to Section 4.01 shall be renewed and, from and after the
Closing Date, evidenced by this Agreement and the other Loan Documents, (c) any
Notes executed pursuant to this Agreement shall amend, modify, renew, replace
and supercede, but not discharge or novate, any “Notes” (as defined in the
Existing Credit Agreement) executed pursuant to the Existing Credit Agreement,
and such “Notes” shall be returned to the Borrower, marked “renewed and
replaced,” and (d) the lenders under the Existing Credit Agreement that are not
Lenders under this Agreement shall have no Commitment or other rights or
obligations under this Agreement.

 

10.21 Termination of Commitments Under 2001 Credit Agreement. The commitments of
the lenders under the 2001 Credit Agreement shall terminate on the Closing Date.
Execution of this Agreement by Lenders who are lenders under the 2001 Credit
Agreement shall constitute a waiver of the notice provisions in Sections 2.05
and 10.02 of the 2001 Credit Agreement.

 

57

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES TO FOLLOW.

 

58

  

$250,000,000 Amended and Restated

Five-Year Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

FMC TECHNOLOGIES, INC. By:  

/s/ Joseph J. Meyer

--------------------------------------------------------------------------------

Name:   Joseph J. Meyer Title:   Director, Treasury Operations

 

Address for Notices:

 

FMC Technologies, Inc.

200 East Randolph Drive

Chicago, IL 60601

Attention: Mr. Joseph J. Meyer, Director, Treasury Operations

Telephone: (312) 861-6146

Facsimile: (312) 861-6148

Electronic Mail: joseph.meyer@fmcti.com

 

H - 1



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Ronald E. McKaig

--------------------------------------------------------------------------------

Name:   Ronald E. McKaig Title:   Senior Vice President

 

Address for Notices:

 

Bank of America, N.A.

TX1-492-14-12

901 Main Street

Dallas, TX 75202

Attention: Ms. Renita M. Cummings, Assistant Vice President

Telephone: (214) 209-4130

Facsimile: (214) 290-8371

Electronic Mail: renita.m.cummings@bankofamerica.com

 

H - 2



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

--------------------------------------------------------------------------------

Name:   Ronald E. McKaig Title:   Senior Vice President

 

H - 3



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

DNB NOR BANK ASA, as a Lender

By:

 

/s/ Stig Kristiansen

--------------------------------------------------------------------------------

Name:

 

Stig Kristiansen

Title:

 

Vice President

By:

 

/s/ Espen Kvilekval

--------------------------------------------------------------------------------

Name:

 

Espen Kvilekval

Title:

 

Senior Vice President

 

H - 4



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH, as a Lender

By:

 

/s/ Ivan Rodriguez

--------------------------------------------------------------------------------

Name:

 

Ivan Rodriguez

Title:

 

Vice President

By:

 

/s/ Brett Delfino

--------------------------------------------------------------------------------

Name:

 

Brett Delfino

Title:

 

Executive Director

 

H - 5



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

THE BANK OF TOKYO-MITSUBISHI, LTD., HOUSTON AGENCY, as a Lender By:  

/s/ John McGhee

--------------------------------------------------------------------------------

Name:   John McGhee Title:   Vice President & Manager

 

H - 6



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Eric R. Hollingsworth

--------------------------------------------------------------------------------

Name:   Eric R. Hollingsworth Title:   Vice President

 

H - 7



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

FOKUS BANK ASA,

as a Lender

By:  

/s/ Ronny Goethesen

--------------------------------------------------------------------------------

Name:   Ronny Goethesen Title:   General Manager

 

H - 8



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

JPMORGAN CHASE BANK, NA, as a Lender By:  

/s/ Dianne L. Russell

--------------------------------------------------------------------------------

Name:   Dianne L. Russell Title:   Vice President

 

H - 9



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Robert Gallagher

--------------------------------------------------------------------------------

Name:   Robert Gallagher Title:   Senior Vice President

 

H - 10



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

NATIONAL CITY BANK OF THE MIDWEST, as a Lender By:  

/s/ Jon R. Hinard

--------------------------------------------------------------------------------

Name:   Jon R. Hinard Title:   Senior Vice President

 

H - 11



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

ROYAL BANK OF SCOTLAND, PLC,

as a Lender

By:  

/s/ Philippe Sandmeier

--------------------------------------------------------------------------------

Name:   Philippe Sandmeier Title:   Managing Director

 

H - 12



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

WESTLB AG, NEW YORK BRANCH,

as a Lender

By:

 

/s/ Angelika Seifert

--------------------------------------------------------------------------------

Name:

 

Angelika Seifert

Title:

 

Executive Director

By:

 

/s/ Jared Brenner

--------------------------------------------------------------------------------

Name:

 

Jared Brenner

Title:

 

Executive Director

 

H - 13



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Alex Nikolov

--------------------------------------------------------------------------------

Name:   Alex Nikolov Title:   Second-Vice President

 

H - 14



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ R. Michael Newton

--------------------------------------------------------------------------------

Name:   R. Michael Newton Title:   Vice President

 

H - 15